DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Examiner acknowledges Applicant’s response filed 20 September 2022 containing Response to Restriction Requirement.
Claims 1-11 have been elected without traverse.  Claims 12-17 are withdrawn from consideration.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 5 recites the broad recitation listing one set of zeolites, and the claim also recites a second set of zeolites which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5 and 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over Ziemer (WO 9604354A1).
Regarding claims 1 and 8-11, Ziemer teaches hydrocracking heavy residual oils and crude oil hydrocarbon feedstocks to produce a lubricating base stock having an improved viscosity index (page 5, lines 1-31 and page 4, lines 5-30).  Ziemer teaches platinum or palladium metals on the hydrocracking zeolite (page 10, lines 1-10).  Ziemer teaches unsulfided, low acidity zeolites (page 9, lines 13-35).  Ziemer teaches hydrocracking conditions of 204-510°C, 500-3500 psig, and space velocity of 0.1-20 (page 7, lines 10-34), which overlaps with the claimed conditions.  
Ziemer does not explicitly disclose that the feed comprises cycloparaffins.
However, Examiner notes that the instant spec teaches the same residual petroleum feeds, fed to the same process steps at the same conditions to produce the same higher viscosity index lubricant base oil stocks [0004-0005].
Therefore, it is expected/and alternatively obvious that the Ziemer hydrocarbon feeds would contain the same heavy cycloparaffin compounds in the same amounts, since Ziemer teaches the same type of feeds to the same hydrocracking with the same catalyst for the same purpose of producing lubricating base stock having high viscosity index.  It is not seen where Applicant has distinguished the feeds in this regard. 
Regarding claims 2, 5, and 7, Ziemer teaches aluminosilicate zeolites including ZSM-12 and  SSZ-35 (page 8, lines 19-30).
Regarding claims 3-4, Ziemer teaches silica/alumina ratios of up to about 100 (page 9, lines 12-35), which touches the claimed range of “at least about 100”.  
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Ziemer (WO 9604354A1) as applied to claim 1 above, and further in view of O’Rear (US 2007/0032692).
Regarding claim 6, Ziemer teaches the limitations of claim 1, as discussed above.
Ziemer does not explicitly disclose the claimed SSZ zeolites. 
However, Ziemer teaches a similar process for hydroconversion to produce lubricants [0011], [0022-0025], using various zeolites including SSZ-55 and SSZ-57 [0025].
Therefore, it would have been obvious to the person having ordinary skill in the art to have substituted an appropriate zeolite in the Ziemer process, such as that of Ziemer, for the benefit of obtaining the desired lubricant compositions.  It is not seen where such a selection would result in any new or unexpected results.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of copending Application No. 17686684 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both process contain overlapping subject matter including hydrocarbon cycloparaffinic ring opening, low acidity zeolites, including various SSZ and ZSM zeolites, platinum, palladium, rhodium metal, and overlapping conditions.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Quan (CN 103773468) – teaches ring opening of polycyclic naphthenes to produce lubricant base oils (abstract).  Quan teaches SSZ 32, ZSM 23, and Pt/Pd catalysts (page 3).
Santilli (US 5,282,958) – teaches dewaxing hydrocarbons to produce dewaxed lube oil using SSZ-32, SSZ-32, ZSM-21,22,23,35,38,48 with Pt/Pd (column 3, lines 55-68).  Santilli teaches the feedstock contains cyclic compounds/naphthenes (column 6, lines 34-65). 
Miller (US 2005/0077209) – teaches dewaxing/isomerization to reduce naphthene content (cycloparaffins) [0116].
Tsao (US 6,241,876) -cited in the ISR teaches ring opening of naphthenes using zeolites (see table 5).
Salusinszky (US 4,806,230) – teaches converting cycloparaffins with ZSM-5 (abstract).
Oballa (US 2007/0062848) – teaches aromatic ring opening with ZSM-12, platinum/palladium/nickel/ruthenium/rhodium and a silica/alumina ratio of 100 [0029-0035]. 
Elomari (US 2005/0040074) -teaches hydrocracking catalyst comprising SSZ-65 [0009], [0070-77]. 
Dindi (US 2014/0332443) – teaches ring opening with nickel catalyst on zeolites including various ZSM and SSZ [0043].
Kiliany (US 2001/0001449) – teaches hydrocracking catalyst having a zeolite with silica/alumina ratio of 200-2000 (abstract).
Fischer (US 4,789,457) – teaches hydrocracking with zeolites having silica/alumina ratio of 200, containing platinum/palladium/nickel/rhenium (columns 8-10).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE STEIN whose telephone number is (571)270-1680. The examiner can normally be reached Monday-Friday 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem C Singh can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE STEIN/Primary Examiner, Art Unit 1771